—Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 20, 2002, which, inter alia, ruled *735that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board that claimant left her employment as a home attendant under disqualifying circumstances. The record discloses that when her last assignment ended, claimant notified the employer placement agency that she would not accept any future assignments. Her reason for doing so — working after 5:00 p.m. interfered with her child care arrangements — has been found, under circumstances similar to those presented here, not to constitute good cause for leaving employment (see Matter of Vitale [Commissioner of Labor], 263 AD2d 758, 758 [1999]; Matter of Romano [Sweeney], 239 AD2d 690, 690 [1997]).
Substantial evidence further supports the Board’s assessment of a recoverable overpayment of benefits on the ground that claimant willfully misrepresented that her employment' was terminated due to lack of work, a statement contradicted by the hearing testimony of claimant’s supervisor (see Matter of Palmer [Commissioner of Labor], 265 AD2d 787, 787 [1999]). Any dispute regarding the circumstances surrounding the end of claimant’s employment created an issue of credibility for the Board to resolve (see Matter of Nadler [Commissioner of Labor], 274 AD2d 825, 825 [2000]).
Mercure, J.P., Peters, Rose, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.